Case 20-14471-elf         Doc 36      Filed 05/12/21 Entered 05/12/21 17:00:43       Desc Main
                                      Document      Page 1 of 3



                           UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF PENNSYLVANIA


 IN RE:     Iva Bonelli                            CASE NO.: 20-14471-elf
                             Debtor
                                                   CHAPTER 13
            Eligio Bonelli
                             Co-Debtor             Judge: Eric L. Frank

            SN Servicing Corporation as         Hearing Date:
            servicer for US Bank Trust National March 30, 2021 at 9:30 am
            Association, as Trustee of the
            Chalet Series IV Trust
            Movant
            v.

            Iva Bonelli
            Eligio Bonelli
            William C. Miller- Trustee
            Respondents



  STIPULATION RESOLVING MOTION TO VACATE AUTOMATIC STAY AND CO-
                          DEBTOR STAY

       The stipulation set forth on the following pages, numbered two (2) through three (3), is
hereby ORDERED.


                                                ___________________________________
                                                                            U.S.B.J.
Case 20-14471-elf        Doc 36    Filed 05/12/21 Entered 05/12/21 17:00:43        Desc Main
                                   Document      Page 2 of 3




Applicant:                    SN Servicing Corporation as servicer for US Bank Trust National
                              Association, as Trustee of the Chalet Series IV Trust
Applicant’s Counsel:          Friedman Vartolo LLP
Debtor’s Counsel:             Anthony A. Frigo, Esq.
Property (Collateral):        13 Landmark Dr, Malvern, PA 19355
Relief Sought:
    Relief from Automatic Stay and Co-Debtor Stay

For good cause shown, it is ORDERED that Applicant’s Motion is resolved, subject to the
following conditions:

   1. Status of Arrearages:
      The Debtor is due for 4 months, from January 1, 2020 to April 1, 2021.
      The Debtor is due for 4 payments at $1,164.89 per month.
      Fees and costs at $588.00
      Accrued Late Charges of $145.80
      Less suspense balance of $1,021.93
              Total Arrearages Due: $4,371.43


   2. Cure for Post-Petition Arrearages:
      The total arrears in the amount of $4,371.43 will be payable through a modified Chapter
       13 Plan to be filed within fourteen (14) days of the entry of this Order.
      Beginning on May 1, 2021, regular monthly payments shall resume in the amount of
       $1,164.89 or as further defined by the terms of the Note, Mortgage, or any payment
       change notices.


   3. Payments to the Secured Creditor shall be made to the following address:
       Payments:              SN Servicing Corporation
                              P.O. Box 660820
                              Dallas, TX 75266
Case 20-14471-elf          Doc 36   Filed 05/12/21 Entered 05/12/21 17:00:43             Desc Main
                                    Document      Page 3 of 3




In the event of default:
               If the Debtor fails to timely file a modified plan as specified above or fails to
make regular monthly payments within thirty (30) days of the date the payments are due, then
the Secured Creditor may send Debtor and Debtor’s Counsel a Notice of Default. If Debtor
does not cure the stated default within ten (10) days of receipt of Notice, Secured Creditor may
obtain an Order Vacating the Automatic Stay as to the Collateral by filing, with the Bankruptcy
Court, Certification specifying the Debtor’s failure to comply with this Order. At the time the
Certification is filed with the court, a copy of the Certification shall be sent to the Chapter 13
Trustee, the Debtor, and the Debtor’s Attorney.


   4. Award of Attorney’s Fees:
      The Applicant is awarded Attorney’s Fees in the amount of $400.00 and Attorney’s Costs
       in the amount of $188.00, which are included in the arrears amount.


The undersigned hereby consent to the form and entry of the foregoing order.




/s/ Anthony A. Frigo_________                                  _/s/ Lorraine Gazzara Doyle
Anthony A. Frigo, Esq.                                         Lorraine Gazzara Doyle, Esq.
Attorney for Debtor                                            Attorney for Secured Creditor


/s/ LeRoy W. Etheridge for
William C. Miller
Trustee
** No objection to terms, without
prejudice to any of our rights and remedies.
